Citation Nr: 1821676	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  10-30 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an effective date earlier than February 24, 2009, for the grant of service connection for temporal lobe epilepsy.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and N.T.P.


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran had active military service from November 1964 to March 1968.  The Veteran's Vietnam service awards include the Purple Heart and Combat Infantryman Badge.

This case originally came before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO) which, in pertinent part, granted service connection for temporal lobe epilepsy and assigned an effective date of February 24, 2009.

In July 2009, the Veteran was determined by the RO to be mentally incompetent to handle disbursement of funds.  The Veteran's brother, N.T.P., has been recognized by VA as his legal custodian to receive VA funds.  See 38 C.F.R. § 3.353. 

The Veteran testified before the undersigned Veteran's Law Judge at an August 2012 Travel Board hearing; a transcript of that proceeding has been associated with the claims file.  The Board then remanded this matter in November 2013.


FINDING OF FACT

The Veteran's application to reopen a claim of entitlement to service connection for a seizure disorder was received on February 24, 2009; there were no pending claims for service connection for a seizure disorder, and entitlement to service connection did not arise prior to that date.




CONCLUSION OF LAW

The criteria for an effective date earlier than February 24, 2009, for the award of service connection for a seizure disorder have not been met.  38 U.S.C. §§ 5107, 5110, 7105 (2012); 38 C.F.R. §§ 3.156, 3.400 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that an effective date earlier than February 24, 2009, is warranted for the grant of service connection for his seizure disorder.  Specifically, he asserts that an effective date in July 1973 is warranted based on the date of receipt of an earlier claim related to epilepsy, claiming that it should have been received as a claim for compensation and that, had the RO properly developed the claim, it would have been granted.  

Unfortunately, following review of the record, the Board finds that there is no basis upon which to award an effective date earlier than the February 24, 2009, effective date already assigned for the grant of service connection for epilepsy.

Generally, the effective date for an award of compensation or claim for increase is the date of receipt of the claim or date entitlement arose, whichever is later.  38 U.S.C. § 5110(a) (2012); 38 C.F.R. § 3.400 (2017).  The effective date of an award based on a claim reopened after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor. 38 U.S.C. § 5110; 38 C.F.R. § 3.400(q)(2), (r).

By way of history, the Veteran filed a claim for pension related to epilepsy in July 1973, which was originally denied in a October 1973 rating decision, and then ultimately granted in November 1973.  To the extent that the Veteran now argues that the July 1973 claim was also a claim for compensation for epilepsy, the Board finds that argument to be without merit.  In this regard, the claim form specifically provides that "Items 25, 26, and 27 need NOT be completed unless you are now claiming compensation for a disability incurred in service."  In other words, those sections only require completion if the claim is intended for disability compensation purposes.  However, on the Veteran's July 1973 claim form, those sections were crossed out with an "X" and not completed, supporting that the claim was, in fact, not intended for compensation purposes, but rather pension only.  That finding is further supported by the Veteran's October 1973 notice of disagreement (NOD) with a rating decision issued the same month that initially denied the pension claim.  In his NOD, the Veteran expressly disagreed with the denial of "my non-service connection pension" claim, and does not otherwise challenge that characterization of the claim.  

In any event, even if for argument's sake the July 1973 claim were now to be considered a claim for compensation, it still would not serve as the basis for an earlier effective date because the pendency of such claim would have ceased with subsequent rating decisions becoming final.  See Ingram v. Nicholson, 21 Vet.App. 232, 243 (2007) ("A reasonably raised claim remains pending until there is a recognition of the substance of the claim in an RO decision from which a claimant could deduce that the claim was adjudicated or an explicit adjudication of a subsequent claim for the same disability.") (internal quotation omitted).

In this regard, the Veteran filed a claim of entitlement to service connection for a head injury in March 1979, which was denied in an April 1979 rating decision.  The Veteran was notified of that decision in May 1979 and did not appeal.  He then filed a claim of entitlement to service connection for PTSD secondary to epilepsy in December 1988.  The RO received that statement as a claim of entitlement to service connection for both PTSD and epilepsy, and denied the epilepsy claim on the merits in a July 1989 rating decision.  The Veteran was notified of that decision in August 1989.  As the Veteran did not appeal that denial and because no new and material evidence was received within one year of that denial, the July 1989 rating decision became final.  See 38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.
 
In June 1991, the Veteran filed another claim of entitlement to service connection for an "acute seizure disorder," received by the RO as an application to reopen the previously denied epilepsy claim.  In July 1991, the RO found that new and material evidence had not been received and declined to reopen the seizure disorder claim.  The Veteran filed a timely NOD with that denial in September 1991, but failed to perfect the appeal following issuance of a statement of the case in October 1991.  Thus, that rating decision became final.  See 38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.  

Thereafter, the next statement from the Veteran regarding entitlement to service connection for epilepsy was received on February 24, 2009.  That claim was granted in a September 2009 rating decision, which assigned an effective date of February 24, 2009, based on date of receipt of the claim.  The Veteran does not contend, and the record does not otherwise show, that he submitted another claim after the June 1991 claim but prior to February 2009.

The Board recognizes that various VA medical records were associated with the claims file dating between the Veteran's June 1991 claim and his request to reopen in February 2009.  To the extent that any such records could be considered to be in VA's constructive possession, there is nothing within these records that shows intent to apply for VA disability benefits for a seizure disorder.  Thus, those records cannot serve as an informal claim for service connection.  38 C.F.R. § 3.155; see also Brannon v. West, 12 Vet. App. 32, 35 (1998) ("The mere presence of the medical evidence does not establish an intent on the part of the veteran to seek [disability benefits].")

The Board further acknowledges the representative's argument that an earlier effective date is warranted because additional service records - namely, service personnel records - were received that served as the basis for the grant in September 2009.  In that regard, under 38 C.F.R. § 3.156(c)(1), "if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim."

However, "[a]n award made based all or in part on the records identified by paragraph (c)(1) . . . is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later."  38 C.F.R. § 3.156(c)(3).  Here, even when the Veteran's original claim is considered in light of the newly associated personnel records, the Board finds that an earlier effective date would still not be warranted because entitlement did not arise prior to February 2009.

In this regard, the newly associated personnel records are essentially redundant of the Veteran's STRs, which were considered at the time of the July 1989 rating decision denying the Veteran's original claim for service connection for epilepsy on the merits.  The July 1989 rating decision expressly considered the STRs documenting a fainting episode, a skull x-ray, an EEG, and questions of organic brain syndrome and seizures in service.  To the extent that the additional personnel records were relied upon by the RO in September 2009 to establish in-service incurrence of a head injury based on evidence of combat awards, the Board notes that such evidence was also already of record at the time of the July 1989 rating decision denying the Veteran's December 1988 claim.  The Veteran's DD Form 214, showing receipt of a Purple Heart and a Combat Infantryman Badge, was associated with the claims file in July 1973, and those combat awards were expressly acknowledged by the RO in an unrelated June 1982 rating decision.  Even further, by the time of the July 1989 denial, the Veteran had also already previously filed a claim for and been denied service connection for a claimed head injury.  Thus, although new service personnel records were obtained, they provided no new basis upon which to grant the Veteran's original claim in July 1989, as the record at that time already included evidence of combat awards, a claim of head injury in service, and STRs showing symptoms and work ups for questionable seizures or an organic brain disorder in service.

Even further, it appears that service connection here was granted in September 2009 based on receipt of a private July 2009 private medical opinion and an August 2009 VA opinion indicating that the Veteran's current temporal lobe epilepsy is as likely as not related to a closed head injury in service.  The July 2009 private provider found that, while no direct link could be provided, the closed head injury could not be ruled out.  The August 2009 VA examiner noted that there was no other history of head injury or medical cause to account for the seizure disorder.  Prior to the 2009 opinions, there was no competent and credible medical evidence linking the Veteran's seizure disorder to a head injury or any other aspect of service.  

Indeed, while prior to February 2009, there was lay evidence suggestive of nexus, including statements of the Veteran generally attributing various disabilities to service, and lay statements from an acquaintance placing an onset of seizures within a few years of separation from service, there was no competent medical opinion evidence prior to 2009 linking the Veteran's seizure disorder to service.  In fact, there Board notes that prior to 2009, there is a notable amount of evidence questioning the existence of an actual seizure disorder, including a medical evaluation dated as recently as April 1998, or otherwise placing the onset of seizures in 1973, years after service.  Moreover, even at such times as the Veteran reported a prior head injury in the context of his claimed seizures, such as in April 1976, or reported shrapnel wounds to the face in Vietnam, such as in December 1981, there was no suggestion that the possible seizure disorder was related to service or any head injury.  The Veteran himself reported during a December 1981 VA examination that, though he sustained grenade fragments to the face in Vietnam, he had no residuals. 

Thus, even if incurrence of a head injury in service is conceded based on additional personnel records in the context of reconsidering the Veteran's original claim, entitlement to service connection for a seizures disorder did not arise prior to February 2009, when the Veteran filed his request to reopen and subsequently submitted positive opinion evidence of nexus between a current seizure disorder and service.  As the date that entitlement arose in 2009 is later than the date of receipt of the Veteran's previously decided claim in 1988, it controls here.  38 C.F.R. § 3.156(c)(3).  Thus, the Board finds that an effective date earlier than the February 24, 2009, date of receipt of the Veteran's application to reopen his seizure disorder claim, is not warranted. 

A claim that has been previously finally denied cannot preserve an effective date for a later grant of benefits based on a new application.  See 38 C.F.R. § 3.400(q)(2); Wright v. Gober, 10 Vet. App. 343, 346-47 (1997); see also Washington v. Gober, 10 Vet. App. 391, 393 (1997) ("The fact that the appellant had previously submitted claim applications, which had been denied, is not relevant to the assignment of an effective date based on a current application.").  "The statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim."  Sears v. Principi, 16 Vet. App. 244, 248 (2002).  Instead, if the Veteran wishes to be awarded an effective date based on the earlier claim that became final and binding, he must collaterally attack the prior decision and show there was clear and unmistakable error (CUE) in the prior denial of the claim.  Flash v. Brown, 8 Vet. App. 332, 340 (1995).  

Here, the Veteran has not alleged CUE in the July 1989 rating decision denying service connection for epilepsy on the merits.  While he did allege CUE in the earlier October 1973 rating decision on the basis that it addressed epilepsy in the context of pension only, the RO found in a December 2017 rating decision that there was no CUE.  And, to the extent that the Veteran's representative argues CUE based on the assertion that the RO failed to obtain certain records and failed to afford him a medical examination prior to issuing a decision, the Board points out that VA's breach of its duty to assist cannot constitute CUE.  See Tetro v. Gober, 14 Vet. App. 100, 109 (2000); Caffrey v. Brown, 6 Vet. App. 377, 382 (1994). 

In any event, the date of receipt of the current claim was February 24, 2009, and even reconsidering the Veteran's original December 1988 claim in light of receipt of additional service records, entitlement to the benefit sought did not arise prior to February 24, 2009.  As such an effective date prior to February 24, 2009, is not warranted.  

The Board sympathizes with the Veteran regarding the inequities he believes have resulted from his not being awarded an effective date that is tied to the date of his original pension claim in 1973.  However, it is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C. §§ 503, 7104 (2012); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  It further observes that "no equities, no matter how compelling, can create a right to a payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim, and the doctrine is not applicable in the instant appeal. See 38 U.S.C. § 5107(b) (2012); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

An effective date prior to February 24, 2009, for the grant of service connection for right temporal lobe epilepsy is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


